             Case 2:20-cr-00125-RSM Document 20 Filed 09/14/20 Page 1 of 3




 1

 2                                                                    Honorable Ricardo S. Martinez
 3
                                  UNITED STATES DISTRICT COURT
 4                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 5
     UNITED STATES OF AMERICA,                     )
 6                                                 )       NO. CR20-125RSM
                    Plaintiff,                     )
 7
                                                   )       ORDER GRANTING
 8          vs.                                    )       STIPULATED MOTION TO
                                                   )       CONTINUE TRIAL AND PRETRIAL
 9   GARY STENSLAND,                               )       MOTIONS DATES
                                                   )
10                  Defendant.                     )
                                                   )
11

12          THE COURT has considered defense counsel’s stipulated motion to continue the trial

13   date and pretrial motions deadline and finds that:
14           (a) taking into account the exercise of due diligence, a failure to grant a continuance
15
     in this case would deny counsel for the defendant the reasonable time necessary for effective
16
     preparation, due to counsel’s need for more time to review the evidence, consider possible
17
     defenses, and gather evidence material to the defense, as set forth in 18 U.S.C. §
18

19   3161(h)(7)(B)(iv); and

20          (b) a failure to grant a continuance in this proceeding would likely result in a

21   miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
22

23

24

25   ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL AND PRETIRIAL MOTIONS
     DATES- 1                                                           MAZZONE LAW FIRM, PLLC
                                                                         3002 Colby Avenue, Suite 302
                                                                              Everett, WA 98201
                                                                              Tel (425) 259-4989
                                                                              Fax (425) 259-5994
             Case 2:20-cr-00125-RSM Document 20 Filed 09/14/20 Page 2 of 3




 1          (c) the additional time requested is a reasonable period of delay, as the defendant has
 2   requested more time to prepare for trial, to investigate the matter, to gather evidence material
 3
     to the defense, and to consider possible defenses; and
 4
            (d) the ends of justice will best be served by a continuance, and the ends of justice
 5
     outweigh the best interests of the public and the defendant in any speedier trial, as set forth in
 6

 7   18 U.S.C. § 3161(h)(7)(A); and

 8          (e) the additional time requested between the current trial date of October 19, 2020

 9   and the new trial date is necessary to provide counsel for the defendant the reasonable time
10
     necessary to prepare for trial, considering counsel’s schedule and all of the facts set forth
11
     above; and
12
            (f) the period of delay from the date of this order to the new trial date is excludable
13
     time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
14

15          IT IS THEREFORE ORDERED that the trial date in this matter shall be continued to

16   July 12, 2021, and that pretrial motions shall be filed no later than June 11, 2021.
17

18
              DATED this 14th day of September, in Seattle, WA.
19

20

21
                                                    A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE

23

24

25   ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL AND PRETIRIAL MOTIONS
     DATES- 1                                                            MAZZONE LAW FIRM, PLLC
                                                                          3002 Colby Avenue, Suite 302
                                                                               Everett, WA 98201
                                                                               Tel (425) 259-4989
                                                                               Fax (425) 259-5994
             Case 2:20-cr-00125-RSM Document 20 Filed 09/14/20 Page 3 of 3




 1

 2

 3

 4
            DONE this 14th day of September, 2020.
 5

 6                                                      /s/ Peter Mazzone
 7                                                      Peter Mazzone WSBA #25262
                                                        Attorney for Defendant
 8

 9

10

11

12
                                    CERTIFICATE OF SERVICE
13
     I, Aleshia Johnson, Paralegal at Mazzone Law Firm, PLLC, hereby certify that on this 14th
14
     day of September, 2020, I electronically filed the foregoing pleading using the CM/ECF
15   system which provides service to all parties including the plaintiff party.

16
     /s/ Aleshia Johnson
17   Aleshia Johnson, Paralegal
     Mazzone Law Firm, PLLC
18
     aleshiaj@mazzonelaw.com
19

20

21

22

23

24

25   ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL AND PRETIRIAL MOTIONS
     DATES- 1                                                        MAZZONE LAW FIRM, PLLC
                                                                      3002 Colby Avenue, Suite 302
                                                                           Everett, WA 98201
                                                                           Tel (425) 259-4989
                                                                           Fax (425) 259-5994
